Citation Nr: 0416998	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to October 
1955, and February 1958 to August 1974.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the VCAA, the Board 
has determined that further evidentiary development is 
necessary.

The RO should ensure that the entirety of the veteran's 
medical records from Vandenberg Air Force Base have been 
obtained.  The appellant is advised that she has an 
obligation to cooperate fully with VA's efforts to obtain the 
medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Service medical records reflect that in April 1959, the 
veteran complained of severe chest pains in the previous 
three weeks.  In November 1960, the veteran complained of 
persistent heartburn.  A history of a possible peptic ulcer 
was noted.

The service medical records reflect that in February 1968 the 
veteran was hospitalized because of poor visual acuity in the 
right eye.  An examination report dated in March 1968 
reflects diagnoses of:  (1) high myopic astigmatism; (2) 
exophoria, with convergence insufficiency; (3) metamorphosia; 
and, (4) labile hypertension.  The examination report 
reflected that as for the diagnosis of labile hypertension, a 
hospital examiner did not feel that it was a substantial 
enough diagnosis because the examiner was unable to get 
consistently high elevated blood pressure readings during the 
veteran's hospital stay.  Serial blood pressure readings were 
recommended on an outpatient basis, and if he proved to be 
hypertensive, the hospital would then evaluate him at the 
hospital.  

No further diagnosis of hypertension was rendered during 
active duty service.  A February 1967 Report of Medical 
Examination noted a blood pressure reading of 120/74.  A 
Report of Medical Examination performed in October 1973 noted 
a blood pressure reading of 110/64.  A Report of Medical 
Examination performed in February 1974 noted a blood pressure 
reading of 128/88.  

Treatment records contained in the evidence of record provide 
that post-service, the veteran was treated for multiple 
disabilities including:  chronic gastroesophageal reflux, 
left occipital infarction, hypertension, diabetes, 
atherosclerotic cardiovascular disease, prior myocardial 
infarction, possible cerebrovascular accident, and other 
general health problems.

The veteran died in July 2000.  The certificate of death 
provided the immediate cause of death as cardiac arrhythmia 
due to hypertensive atherosclerotic cardiovascular disease.  
The veteran's private physician, Dr. Dandillaya, noted in 
correspondence dated in April 2003 the appellant's contention 
that the veteran developed hypertension in 1968 and had 
"some angina" in 1959.  Dr. Dandillaya opined that the 
veteran's hypertension contributed to his stroke as well as 
his cardiovascular disease resulting in death.

The RO should obtain a VA opinion as to the cause of the 
veteran's death.  The examiner should provide an opinion as 
to whether the veteran had hypertension during active duty 
service and/or due to active duty service, including a 
discussion addressing the diagnosis of labile hypertension in 
March 1968.  The examiner should provide an opinion regarding 
the likely date of onset of the veteran's hypertension, and 
whether his hypertension contributed substantially or 
materially to his death.  The examiner should also address 
the veteran's complaints of chest pains during service, and 
whether any such complaints and/or diagnoses rendered in 
service contributed substantially or materially to cause the 
veteran's death.  The appellant has also contended that the 
veteran's death was due to diabetes mellitus.  The examiner 
should provide an opinion as to the likely date of onset of 
the veteran's diabetes, the etiology of the veteran's 
diabetes, and whether it contributed substantially or 
materially to the veteran's death.  Finally, the examiner 
should also generally discuss which, if any, of the veteran's 
other disabilities contributed to his death, and whether any 
of those disabilities were etiologically related to service 
in the military.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should ensure that the 
entirety of the veteran's medical records 
have been obtained from Vandenberg Air 
Force Base.  

3.  The RO should forward the entirety of 
the veteran's claims folder and medical 
records to an examiner to render an 
opinion regarding the veteran's cause of 
death.  The examiner should provide an 
opinion as to whether the veteran had 
hypertension during active duty or due to 
active duty service, including a 
discussion addressing the diagnosis of 
labile hypertension in March 1968.  The 
examiner should provide an opinion 
regarding the likely date of onset of the 
veteran's hypertension, and whether his 
hypertension contributed substantially or 
materially to his death.  The examiner 
should also address the veteran's 
complaints of chest pains during service, 
and whether any such complaints 
contributed materially or substantially 
to cause his death.  The examiner should 
address the likely date of onset of the 
veteran's diabetes mellitus, whether the 
diabetes was etiologically related to 
active service, and provide an opinion as 
to whether diabetes contributed 
materially or substantially to cause the 
veteran's death.  The examiner should 
also generally discuss if any of the 
veteran's other multiple disabilities 
contributed materially or substantially 
to the veteran's death, and whether any 
of these disabilities were etiologically 
related to service in the military.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for cause of death.  
If the determination of this claim 
remains unfavorable to the appellant, 
the RO must issue a Supplemental 
Statement of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




